Citation Nr: 0005583	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a shell fragment wound to Muscle Group XXII with retained 
foreign body.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.


REMAND

The veteran seeks entitlement to a disability rating greater 
than 20 percent for a shell fragment wound to Muscle Group 
XXII with retained foreign body.  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent VA and private medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

Since 1946, the veteran's disability has been evaluated as 20 
percent disabling under Diagnostic Code (Code) 5322, injury 
to Muscle Group XXII.  38 C.F.R. § 4.73.  See 62 Fed. Reg. 
30,235 (1997) (codified at 38 C.F.R. pt. 4) (amending Code 
5322 without substantive change effective July 3, 1997).  
Code 5322 explains that Muscle Group XXII, which consists of 
the muscles of the front of the neck, functions in rotary and 
forward movements of the head, in respiration, and in 
deglutition (swallowing).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999); 38 C.F.R. § 4.50 (1996).

During the May 1997 hearing, the veteran described his 
current symptoms, which included pain and difficulty moving 
his head and neck.  However, the December 1997 VA examination 
report contains no evaluation of head and neck motion.  
Moreover, the report does not contain any references to 
findings, positive or negative, as to actual muscle injury, 
such as tissue loss, atrophy, or any of the cardinal signs 
and symptoms of muscle disability.  The Board finds that a VA 
examination must be accomplished to address these concerns in 
order to properly evaluate the veteran's service-connected 
disability.      

In addition, the Board notes that there are some VA medical 
records in the claims folder related to treatment of a lesion 
excised from the neck in the area of the shell fragment 
wound.  On remand, the RO should ensure that all VA medical 
records from September 1995 to the present are of record.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The VAMROC should obtain the 
veteran's complete VA medical records 
dating from September 1995 to the present 
and associate those records with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating the disability resulting from 
a shell fragment wound to Muscle Group 
XXII.  All indicated tests and studies 
should be performed, to include range of 
motion and X-ray studies.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to 
identify and describe any current 
symptomatology associated with the shell 
fragment wound to Muscle Group XXII, 
including loss of muscle tissue or muscle 
atrophy, as well as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.  In addition, the examiner is 
specifically asked to determine whether 
there is any limitation or other 
impairment of neck or head motion 
attributable to the shell fragment wound.  
If there is limitation of head and neck 
motion that the examiner finds is 
attributable to some other cause, the 
examination report should so state.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  

4.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 20 percent 
for a shell fragment wound to Muscle 
Group XXII with retained foreign body.  
If the disposition remains unfavorable to 
the veteran, the VAMROC should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


